


110 HRES 1018 IH: Amending the Rules of the House of

U.S. House of Representatives
2008-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1018
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2008
			Mr. Hill (for
			 himself, Mr. Wamp,
			 Mr. Boyd of Florida,
			 Mr. Moore of Kansas,
			 Mr. Matheson,
			 Mr. Donnelly,
			 Mr. Melancon,
			 Mr. Mahoney of Florida,
			 Mr. Sullivan,
			 Mr. Kingston,
			 Mr. Rogers of Kentucky,
			 Mr. Smith of New Jersey, and
			 Mr. Goode) submitted the following
			 resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to establish the House Ethics Commission.
	
	1.Establishment of the House Ethics
		CommissionThe Rules of the House of Representatives
			 are amended by redesignating rules XXVII and XXVIII as rules XXVIII and XXIX,
			 respectively, and by inserting after rule XXVI the following new rule:
			Rule XXVIIHouse Ethics Commission
					1.There is established in the House an
				independent commission to be known as the House Ethics Commission (hereinafter
				in this rule referred to as the Commission).
					2.
				(a)The Commission shall consist of 12 individuals. Three current
				Democratic Members and three former Democratic Members shall be appointed by
				the Republican leader and three current Republican Members and three former
				Republican Members by the Democratic leader. Except as provided by paragraph
				(b), the terms of all members of the Commission shall be two years and no
				member may serve for more than six years.
					(b)Of the members
				first appointed—
						(1)two appointed by
				each leader shall be for a term of two years;
						(2)two appointed by
				each leader shall be for a term of four years; and
						(3)two appointed by
				each leader shall be for a term of six years;
						as
				designated by each such leader at the time of appointment.(c)The chairman and
				the vice chairman of the Commission shall be selected by the members of the
				Commission at its first meeting. No member may serve for more than one two-year
				term as chairman and no member may serve for more than one two-year term as
				vice chairman.
					(d)(1)Only former and current
				Members of the House shall be eligible for appointment to the
				Commission.
						(2)(A)No individual who has
				been a lobbyist registered under the Lobbying Disclosure Act of 1995 or engages
				in, or is otherwise employed in, lobbying of the Congress or who is an agent of
				a foreign principal registered under the Foreign Agents Registration Act within
				the four-year period immediately preceding appointment shall be eligible for
				appointment to, or service on, the Commission.
							(B)Except as provided by subparagraph
				(a), no member of the Commission may be an elected public official or an
				officer or employee of the Government.
							(3)A vacancy on the Commission shall be
				filled in the manner in which the original appointment was made.
						(e)Members shall each
				be entitled to receive the daily equivalent of the maximum annual rate of basic
				pay in effect for Level III of the Executive Schedule for each day (including
				travel time) during which they are engaged in the actual performance of duties
				vested in the Commission.
					(f)A majority of the
				members of the Commission shall constitute a quorum.
					(g)The Commission shall meet at the call of
				the chairman or a majority of its members.
					3.The Commission is authorized—
						(1)to investigate any
				alleged violation, by a Member, officer, or employee of the House, of any law,
				rule, regulation, or other standard of conduct applicable to the conduct of
				such Member, officer, or employee in the performance of his duties or the
				discharge of his responsibilities, and after notice and hearing (unless the
				right to a hearing is waived by the Member, officer, or employee), shall report
				to the House its findings of fact and recommendations, if any, upon the final
				disposition of any such investigation, and such action as the Commission may
				deem appropriate in the circumstances;
						(2)to issue any
				letter of reproval or admonishment with respect to such an alleged
				violation;
						(3)to report to the
				appropriate Federal or State authorities any substantial evidence of a
				violation, by a Member, officer, or employee of the House, of any law
				applicable to the performance of his duties or the discharge of his
				responsibilities, which may have been disclosed in a Commission investigation;
				and
						(4)to adopt rules
				governing its procedures to provide protections to respondents comparable to
				those that were provided by clause 3 of rule XI in effect immediately before
				the amendments to such rule before the date of adoption of this rule.
						4.
				(a)The Commission or, on the
				authority of the Commission, the chairman or vice chairman, may, for the
				purpose of carrying out its duties—
						(1)hold such hearings
				and sit and act at such times and places, take such testimony, receive such
				evidence, administer such oaths; and
						(2)subject to
				paragraph (b), require, by subpoena or otherwise, the attendance and testimony
				of such witnesses and the production of such books, records, correspondence,
				memoranda, papers, and documents, as the Commission or the chairman or vice
				chairman may determine advisable.
						(b)A subpoena may be issued only under the
				signature of the chairman or the vice chairman, and may be served by any person
				designated by the chairman or the vice chairman.
					(c)Upon request of the Commission, the head of
				any agency or instrumentality of the Government shall furnish information
				deemed necessary by the panel to enable it to carry out its duties.
					5.
				(a)No report or recommendation
				relating to the official conduct of a Member, officer, or employee of the House
				shall be made by the Commission, and no investigation of such conduct shall be
				undertaken by the Commission, unless approved by the affirmative vote of a
				majority of the members of the Commission.
					(b)Except in the case
				of an investigation undertaken by the Commission on its own initiative, the
				Commission may undertake an investigation relating to the official conduct of
				an individual Member, officer, or employee of the House only—
						(1)upon receipt of a
				complaint, in writing and under oath, made by or submitted to a Member and
				transmitted to the Commission by such Member,
						(2)upon receipt of a
				complaint from the chairman of the Committee on Standards of Official Conduct,
				in writing and under oath, made by that committee, or
						(3)upon receipt of a
				complaint from four of its members of whom two are Democratic and two are
				Republican.
						(c)No investigation
				shall be undertaken by the Commission of any alleged violation of a law, rule,
				regulation, or standard of conduct not in effect at the time of the alleged
				violation.
					(d)No information or
				testimony received, or the contents of a complaint or the fact of its filing,
				shall be publicly disclosed by any member of the Commission or staff of the
				Commission unless specifically authorized in each instance by a vote of the
				Commission.
					6.The Commission may appoint and fix the
				compensation of such staff as the Commission considers necessary to perform its
				duties. The director shall be appointed jointly by the Speaker and minority
				leader and shall be paid at a rate not to exceed the rate of basic pay payable
				for Level III of the Executive Schedule.
					7.
				(a)Upon receipt by the
				Committee on Standards of Official Conduct of any report of the Commission, the
				Speaker shall have the report printed in the Congressional Record.
					(b)Within 14 calendar days after a report
				referred to in paragraph (a) is printed in the Congressional Record, that
				portion of the report recommending action by the House respecting any alleged
				violation, by a Member, officer, or employee of the House, of any law, rule,
				regulation, or other standard of conduct applicable to the conduct of such
				Member, officer, or employee in the performance of his duties or the discharge
				of his responsibilities shall be introduced (by request) in the House by the
				Speaker, for himself and the minority leader in the form of a resolution. This
				resolution shall constitute a question of privilege under rule IX. Any Member
				favoring the resolution may call it up as a question of privilege but only on
				the third day after the calendar date upon which such Member announces to the
				House his intention to do so.
					8.As used in this rule, the term
				Member means any Representative in, or Delegate or Resident
				Commissioner to, the
				Congress.
					.2.Amendments to the rules of the House to
		change the duties of the Committee on Standards of Official
		ConductClause 3 of rule XI of the Rules of the
			 House of Representatives is amended as follows:
			(1)In paragraph (a),
			 strike subparagraphs (1), (2), and (3), and redesignate subparagraphs (4), (5),
			 and (6), as subparagraphs (1), (2), and (3), respectively.
			(2)(A)Paragraph (b)(1) is
			 amended by striking (A), by striking a resolution,
			 report, recommendation, or and inserting an, and by
			 striking , or, except as provided in subparagraph (2), undertake an
			 investigation, and by striking subdivision (B).
				(B)Paragraph (b) is further amended by
			 striking subparagraphs (2), (3), (4), and (5) and by redesignating
			 subparagraphs (6) and (7) as subparagraphs (2) and (3), respectively.
				(3)Strike paragraphs
			 (j), (k), (l), (m), (n), (o), (p), and (q).
			3.Effective dateThis resolution and the amendments made by
			 it shall take effect immediately before noon January 3, 2009.
		
